DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Applicant’s supplemental amendment filed 4/26/2022 is acknowledged.  Claims 1, 3, 5, 7, 12  and 13 have been amended.  Claims 2, 6. 8-9 and 14-20 have been canceled.   Claims 21-29 have been added.   Claims 1, 3-5, 7, 10-13, and 21-29 are pending.   All of the amendment and arguments have been thoroughly reviewed and considered. Applicant’s amendment’s and arguments were found persuasive to obviate the rejections of the prior Office action.  Accordingly, the rejections of the prior Office action are withdrawn.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/72022 and 4/26/2022 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:  Applicant’s amendments and arguments were found persuasive to obviate the rejections of the prior Office action.  The Examiner agrees with Applicant’s arguments that the closest prior art already made of record of record, Samuels in view of Macaulay, Eastburn or Strey do not teach or suggest  the combination of method steps recited therein.   While the prior art teaches various aspects of the instant invention, no prior art was found teaching or suggesting the combination of method steps especially the method steps wherein the cell lysate comprises DNA, RNA and oligonucleotide tags derived frim the antibody-oligonucleotide tags and the step of combining the cell lysate comprising DNA, cDNA, and oligonucleotide tags with barcoding reagents and barcoding beads.  The claimed invention is deemed novel. 
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637